Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/22/2021.  These drawings were accepted and entered.
Response to Arguments
Applicant’s arguments, see appeal brief pages 3 – 6, filed 09/03/2020, with respect to claims 1 and 11 have been fully considered, an examiner’s amendment and reasons for allowance follows below. 
                                                EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Pose at 734.355.2005 on 01/14/2021.
The application has been amended as follows:
Replace claims 1 and 11 with the following claims 1 and 11 below. Delete claim 20. 
1. Apparatus for ensuring adequate sunscreen protection, comprising in combination:
a container including a light-activated sunscreen product; 

wherein the light-activated sunscreen product glows with a predetermined color for observation by an unaided eye of a user when illuminated with the light source; and
wherein the container and illuminator combination does not include a light detector.
11. A method of ensuring adequate sunscreen coverage, comprising the steps of:
providing a container with a light-activated sunscreen lotion, and wherein the container includes an integrated illuminator further comprising a battery, a switch and a light source;
wherein the container and the integrated illuminator combination does not include a light detector;
spreading a portion of the sunscreen lotion onto an area of a person’s skin; 
shining the light source onto the area, thereby causing the light-activated substance to glow with a predetermined color; and
observing the glow with an unaided eye of a user to determine the coverage of the lotion on the skin.
Allowable Subject Matter
Claims 1 - 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1,  the prior art on record fails to expressly disclose or render obvious an apparatus for ensuring adequate sunscreen protection, comprising in combination a container including a light-activated sunscreen product; an illuminator physically mounted on the container, the illuminator including a battery, a switch and a light source; and wherein the light-activated sunscreen product glows with a predetermined color for observation by an unaided eye of a user when illuminated with the light source.
With regards to claim 11, the prior art on record fails to expressly disclose or render obvious a method of ensuring adequate sunscreen coverage, comprising the steps of providing a container with a light-activated sunscreen lotion, and wherein the container includes an integrated illuminator further comprising a battery, a switch and a light source ; spreading a portion of the sunscreen lotion onto an area of a person’s skin; shining the light source onto the area, thereby causing the light-activated substance to glow with a predetermined color; and observing the glow with an unaided eye of a user to determine the coverage of the lotion on the skin.
None of the prior art on record prove that it would be prima facie obvious to combine the prior art to provide a light-activated sunscreen product that glows with a predetermined color for observation by an unaided eye of a user when illuminated with a sunscreen container containing the physically mounted or integrated light source. 
Appellant’s claimed invention provides a container-mounted illuminator held away from the skin enabling user verification with the unaided eye. The mere fact that a worker in the art could rearrange many of the parts to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/DJURA MALEVIC/Examiner, Art Unit 2884                                                 /DAVID P PORTA/                                                                                         Supervisory Patent Examiner, Art Unit 2884